Citation Nr: 0945781	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-18 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than June 30, 2004, 
for the grant of service connected for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1977 to May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2005 and July 2005 rating decisions of the 
RO.  

In a June 2004 rating decision, the RO had granted service 
connection for PTSD and assigned a 50 percent rating, 
effective on July 22, 2004.  

The Veteran appealed the effective date assigned, and in a 
July 2005 rating decision the RO granted an earlier effective 
date of June 30, 2004.  



FINDINGS OF FACT
1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  In June 2001, the Veteran applied to reopen a previously 
denied claim of service connection for PTSD.  His petition 
was denied in a November 2001 rating decision by the RO.  

3.  In December 2001, the Veteran filed a Notice of 
Disagreement (NOD) with the November 2001 rating decision.  
The RO subsequently issued a Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC) in April 2002  

4.  The Veteran is found to have perfected his appeal as to 
his application to reopen his claim of service connection for 
PTSD in July 2002.  




CONCLUSION OF LAW

The criteria for an assignment of an effective date of June 
4, 2001, the date of the reopened claim, for the grant of 
service connection for PTSD have been met. 38 U.S.C.A. §§ 
5107, 5110 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.155(a), 
3.400, 20.202 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).  

The Court, however, recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases, 
such as this one involving earlier effective date claims, in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  

If the claim is not received within one year of separation 
from service, the effective date for a grant of service 
connection is the date of receipt of the claim, or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2009).  

In addition, where new and material evidence is received 
after final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r) (2009).  

In December 1999 the RO denied the Veteran's initial claim of 
entitlement to service connection for PTSD.  The Veteran did 
not perfect an appeal to that decision and it became final.  

In June 2001, the Veteran attempted to reopen the claim.  In 
a November 2001 rating decision the RO denied the Veteran's 
claim on the basis that new and material evidence had not 
been submitted.  

The Veteran filed a NOD as to that decision in November 2001.  
An SOC and SSOC were issued by the RO later in April 2002.  

The question here concerns whether a July 2002 letter from 
the Veteran to the RO serves as a Substantive Appeal as to 
the November 2001 rating decision.  The RO found that this 
letter was a request to update the Veteran's address and not 
a Substantive Appeal.  See April 2006 SOC, page 16.  

The Board disagrees.  Under 38 C.F.R. § 20.202, 
correspondence may be accepted in lieu of a Form 9, provided 
it contains the necessary information.  In this case, the 
July 2002 letter specifically referenced page 6 of the SOC 
and noted a significant mistake regarding the date of his 
stressor being April 1998 when in fact it was April 1978.  
His disagreement with the SOC was quite clear.  

VA must liberally construe all documents filed by a claimant.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this 
case there is no question that the July 2002 letter from the 
Veteran to the RO constituted a Substantive Appeal, as it 
evidenced an intent on his part to disagreed with the denial 
of service connection for PTSD.  

As for the timing of the July 2002 communication, it was 
received at the RO on July 3, 2002 within the one year period 
of the RO decision on November 6, 2001.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.302 (2009).  

Accordingly, on this record, the Board finds that the Veteran 
did pursue a timely appeal from the November 2001 rating 
decision.  

Because the Veteran filed his petitioned to reopen on June 4, 
2001 and continuously pursued the claim thereafter, the date 
of receipt of the reopened claim on June 4, 2001, is the 
effective date for the grant of service connection for PTSD.  



ORDER

An earlier effective date of June 4, 2001, for the award of 
service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


